This action was brought by plantiff, as assignee of Field, to recover ten thousand dollars alleged to be due on four promissory notes, executed in pursuance of the *Page 386 
contract involved in Field v. Austin, ante, p. 379, just decided, and belonging to the same series as the notes sued on in that case. The notes all contain stipulations for attorneys' fees in case of suit, and are, therefore, non-negotiable. (First Nat.Bank v. Babcock, 94 Cal. 961; First Nat. Bank v. Falkenhan,94 Cal. 141; Adams v. Seaman, 82 Cal. 636; Chase v. Whitmore,68 Cal. 545; Civ. Code, secs. 3087, 3093.) Otherwise the case is similar to Field v. Austin, ante, p. 379; and on the authority of that case the judgment and order denying a new trial should be reversed.
Gray, C., and Chipman, C., concurred.
For the reasons given in the foregoing opinion the judgment and order denying a new trial are reversed.
Temple, J., Henshaw, J., McFarland, J.
1 28 Am. St. Rep. 94.